Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page11ofof18
                                                                     18




                          FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         CHRISTOPHER M. SULYMA, and all            No. 17-15864
         others similarly situated,
                            Plaintiff-Appellant,      D.C. No.
                                                   5:15-cv-04977-
                           v.                            NC

         INTEL CORPORATION INVESTMENT
         POLICY COMMITTEE; FINANCE                   OPINION
         COMMITTEE OF THE INTEL
         CORPORATION BOARD OF
         DIRECTORS; INTEL RETIREMENT
         PLANS ADMINISTRATIVE
         COMMITTEE; CHARLENE
         BARSHEFSKY; FRANK D. YEARY;
         JAMES D. PLUMMER; REED E.
         HUNDT; SUSAN L. DECKER; JOHN J.
         DONAHOE; DAVID S. POTTRUCK;
         RAVI JACOB; INTEL 401(K) SAVINGS
         PLAN; INTEL RETIREMENT
         CONTRIBUTION PLAN,
                       Defendants-Appellees.



               Appeal from the United States District Court
                  for the Northern District of California
            Nathanael M. Cousins, Magistrate Judge, Presiding

                 Argued and Submitted October 18, 2018
                       San Francisco, California
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page22ofof18
                                                                     18




        2          SULYMA V. INTEL CORP. INV. POLICY COMM.

                            Filed November 28, 2018

            Before: J. Clifford Wallace and Susan P. Graber, Circuit
                 Judges, and Robert S. Lasnik, * District Judge.

                           Opinion by Judge Wallace


                                  SUMMARY **


                   Employee Retirement Income Security Act

            The panel reversed the district court’s grant of summary
        judgment in favor of the defendants in an ERISA action on
        the ground that the limitations period had expired.

            A former employee and participant in Intel’s retirement
        plans sued the company for allegedly investing retirement
        funds in violation of ERISA section 1104. The district court
        concluded that the employee had the requisite “actual
        knowledge” to trigger ERISA’s three-year limitations
        period, 29 U.S.C. § 1113(2).

            The panel held that a two-step process is followed in
        determining whether a claim is barred by section 1113(2).
        First, the court isolates and defines the underlying violation
        on which the plaintiff’s claim is founded. Second, the court
        inquires whether the plaintiff had “actual knowledge” of the
        alleged breach or violation. The panel held that actual

              *
             The Honorable Robert S. Lasnik, United States District Judge for
        the Western District of Washington, sitting by designation.
              **
               This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page33ofof18
                                                                     18




               SULYMA V. INTEL CORP. INV. POLICY COMM.              3

        knowledge does not mean that a plaintiff had knowledge that
        the underlying action violated ERISA, nor does it merely
        mean that a plaintiff had knowledge that the underlying
        action occurred. Rather, the defendant must show that the
        plaintiff was actually aware of the nature of the alleged
        breach more than three years before the plaintiff’s action was
        filed. In an ERISA section 1104 case, the plaintiff must have
        been aware that the defendant had acted and that those acts
        were imprudent. Disagreeing with the Sixth Circuit, the
        panel held that the plaintiff must have actual knowledge,
        rather than constructive knowledge.

            The panel concluded that disputes of material fact as to
        the plaintiff’s actual knowledge precluded summary
        judgment, and remanded the case to the district court for
        further proceedings.


                                COUNSEL

        Matthew W.H. Wessler (argued), Jonathan E. Taylor, and
        Rachel Bloomekatz, Gupta Wessler PLLC, Washington,
        D.C.; Joseph A. Creitz, Creitz & Serebin LLP, San
        Francisco, California; Ryan T. Jenny and Gregory Y. Porter,
        Bailey & Glasser LLP, Washington, D.C.; R. Joseph Barton,
        Block & Leviton LLP, Washington, D.C.; for Plaintiff-
        Appellant.

        John J. Buckley Jr. (argued), Juli Ann Lund, David S.
        Kurtzer-Ellenbogen, and Daniel F. Katz, Williams &
        Connolly LLP, Washington, D.C.; Scott P. Cooper,
        Proskauer Rose LLP, Los Angeles, California; Myron D.
        Rumeld, Proskauer Rose LLP, New York, New York; for
        Defendants-Appellees.
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page44ofof18
                                                                     18




        4        SULYMA V. INTEL CORP. INV. POLICY COMM.

                                     OPINION

        WALLACE, Circuit Judge:

             A former employee and participant in Intel’s retirement
        plans sued the company for allegedly investing retirement
        funds in violation of the Employee Retirement Income
        Security Act (ERISA). Intel moved to dismiss the complaint
        on the ground that the limitations period for his claims had
        expired. The magistrate judge 1 converted Intel’s motion to
        dismiss into a motion for summary judgment and entered
        summary judgment in favor of Intel. The employee now
        appeals, arguing that the district court erred by concluding
        he had the requisite “actual knowledge” required by ERISA
        to trigger the limitations period. We have jurisdiction under
        28 U.S.C. § 1291, and we reverse.

                                           I.

            Christopher Sulyma worked at Intel between 2010 and
        2012 and participated in two of Intel’s retirement plans, both
        governed by ERISA. The first was the Intel Retirement Plan,
        also known as the Intel Retirement Contribution Plan. The
        second was the Intel 401(k) Savings Plan.

            Sulyma’s account performance depended in part on
        investment decisions controlled by Intel, through the
        performance of different Intel “funds.” Sulyma’s Retirement
        Plan account was invested in the Intel Global Diversified
        Fund. Sulyma’s Savings Plan account was invested in the
        Intel Target Date 2045 Fund. The Funds were managed by
        an Intel investment committee responsible for choosing and
        managing the Funds’ asset allocations. The investment

            1
             The parties consented to the jurisdiction of a magistrate judge. See
        28 U.S.C. § 636.
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page55ofof18
                                                                     18




                SULYMA V. INTEL CORP. INV. POLICY COMM.              5

        committee members were appointed and supervised by a
        finance committee formed by members of the Intel Board of
        Directors. A third administrative committee was responsible
        for disclosing information about the Plans to plan
        participants. This opinion refers to these various groups as
        “Intel” unless the context otherwise requires.

            When the Funds were established, they did not include
        significant “alternative investments,” such as hedge funds.
        Intel increased the Funds’ alternative investments to reduce
        the investment risk to the funds through greater
        diversification. But the reduction in investment risk came at
        the cost of higher fees and lower performance during periods
        of strong returns in the equity market. When equity markets
        did in fact begin to improve after the Great Recession, the
        Funds’ performances lagged compared to index funds and
        comparable portfolios. Intel disclosed these investment
        decisions to Sulyma through various documents hosted on
        two websites. The documents disclosed both the fact of the
        alternative investments and the basic strategy behind the
        decision to invest in them. For instance, “Fund Fact Sheets”
        created in 2010 disclosed that the 2045 Fund was invested
        more in hedge funds than comparable portfolios, and that it
        was not performing as well as a result. Sulyma accessed
        some of this information on the websites, but he testified that
        he was not actually aware that his retirement accounts were
        invested in alternative investments while working at Intel.

             Sulyma alleges that he eventually learned about the
        Funds’ poor performance; he thereafter filed this action
        against Intel on October 29, 2015, raising six claims. His
        first and third claims alleged that the investment committee
        violated 29 U.S.C. § 1104 by imprudently investing in
        alternative investments. His second and fourth claims
        alleged that the administrative committee violated 29 U.S.C.
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page66ofof18
                                                                     18




        6        SULYMA V. INTEL CORP. INV. POLICY COMM.

        § 1104 and 29 C.F.R. § 2250.404a-5(a) by failing to disclose
        adequately information about the alternative investments.
        His fifth claim alleged that the finance committee violated
        29 U.S.C. § 1104 by failing to monitor the investment and
        administrative committees. His sixth claim alleged that all
        defendants were liable for knowing of the other defendants’
        ERISA violations and failing to remedy them.

            Intel moved to dismiss the complaint as time-barred
        under 29 U.S.C. § 1113(2), which provides that an action
        under section 1104 may not be commenced more than “three
        years after the earliest date on which the plaintiff had actual
        knowledge of the breach or violation.” The district court
        converted the motion to dismiss into a motion for summary
        judgment and ordered discovery limited to the statute of
        limitations issue. After discovery, the district court ruled that
        there was no dispute of material fact that Sulyma had actual
        knowledge of the alternative investments more than three
        years before filing this action, and entered summary
        judgment in favor of Intel. Sulyma appeals, arguing that the
        district court applied the wrong standard of “actual
        knowledge” to his imprudent investing and derivative
        liability claims. 2

                                           II.

            We review a district court’s summary judgment de novo.
        Curley v. City of North Las Vegas, 772 F.3d 629, 631 (9th
        Cir. 2014). “We must determine, viewing the evidence in the
        light most favorable to the nonmoving party, whether there


            2
              The district court also granted summary judgment to Intel on
        Sulyma’s failure-to-disclose claims. Sulyma has not appealed that ruling,
        and therefore we do not address it.
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page77ofof18
                                                                     18




                SULYMA V. INTEL CORP. INV. POLICY COMM.               7

        are any genuine issues of material fact and whether the
        district court correctly applied the substantive law.” Id.

                                      III.

            ERISA imposes “a duty of care with respect to the
        management of existing trust funds, along with liability for
        breach of that duty, upon plan fiduciaries.” Lockheed Corp.
        v. Spink, 517 U.S. 882, 887 (1996). Fiduciaries are required
        to act “solely in the interest of the participants and
        beneficiaries” and must exercise “the care, skill, prudence,
        and diligence . . . that a prudent man acting in a like capacity
        and familiar with such matters would use.” 29 U.S.C.
        § 1104(a)(1). A claim that an ERISA fiduciary has breached
        this prudent investor rule must be brought within six years
        after “the date of the last action which constituted a part of
        the breach or violation,” or within three years after “the
        earliest date on which the plaintiff had actual knowledge of
        the breach or violation.” Id. § 1113.

            Sulyma initiated this action on October 29, 2015, and
        Intel has not argued that he did so beyond the six-year
        limitations period. The only issue on appeal is, therefore,
        whether Sulyma had “actual knowledge of the breach or
        violation” beyond the three-year limitations period, i.e.,
        before October 29, 2012. Because there has been some
        confusion in our case law over the scope of the “actual
        knowledge” standard, we begin by explaining what it means
        for a plaintiff to have actual knowledge of a breach. We then
        apply that standard to each of Sulyma’s claims.

                                      A.

            We follow a two-step test to determine whether a claim
        is barred by section 1113(2). Ziegler v. Conn. Gen. Life Ins.
        Co, 916 F.2d 548, 550 (9th Cir. 1990). First, we “isolate and
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page88ofof18
                                                                     18




        8      SULYMA V. INTEL CORP. INV. POLICY COMM.

        define the underlying violation upon which [the] plaintiff’s
        claim is founded.” Id. at 551 (alterations omitted) (quoting
        Meagher v. Int’l Ass’n of Machinists & Aerospace Workers
        Pension Plan, 856 F.2d 1418, 1422 (9th Cir. 1988)). Second,
        we “inquire when [the plaintiff] had ‘actual knowledge’ of
        the alleged breach or violation.” Id. at 552 (emphasis
        omitted) (quoting 29 U.S.C. § 1113(2)). “This inquiry into
        [the] plaintiff[’s] actual knowledge is entirely factual,
        requiring examination of the record. Identifying the breach
        may end the analysis in cases where the breach coincides
        with an ERISA plaintiff’s actual knowledge of the breach.”
        Id.

            ERISA does not define “knowledge” or “actual
        knowledge.” See 29 U.S.C. § 1002. But when Congress first
        enacted ERISA in 1974, section 1113 contained two kinds
        of knowledge requirement, actual knowledge and
        constructive knowledge. 29 U.S.C. § 1113(a)(2) (1976). The
        actual knowledge provision was identical to current
        section 1113(2), but the constructive knowledge provision
        provided that an action could not be commenced more than
        three years after the earliest date “on which a report from
        which [the plaintiff] could reasonably be expected to have
        obtained knowledge of such breach or violation was filed
        with the secretary under this title.” Id. § 1113(a)(2)(B)
        (1976). Congress repealed the constructive knowledge
        provision in 1987, leaving only the actual knowledge
        requirement. Omnibus Budget Reconciliation Act of 1987,
        Pub. L. No. 100-203, § 9342(b), 101 Stat. 1330. Since that
        time, the Supreme Court has not provided an authoritative
        construction for section 1113(2). See Tibble v. Edison Int’l,
        135 S. Ct. 1823 (2015). Our own interpretations have
        likewise not always been straightforward, leading to some
        confusion in our district courts over what “actual
        knowledge” entails. See, e.g., In re Northrop Grumman
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page99ofof18
                                                                     18




                SULYMA V. INTEL CORP. INV. POLICY COMM.               9

        Corp. ERISA Litigation, 2015 WL 10433713, at *20 n.140
        (C.D. Cal. Nov. 24, 2015) (“The court acknowledges that it
        is difficult to harmonize Waller [v. Blue Cross of
        California]’s holding with the rule announced in Blanton [v.
        Anzalone]”). Faced with this confusion, we begin our
        analysis by carefully examining our past cases to determine
        the meaning of “actual knowledge” in this circuit.

            We first interpreted section 1113 in Blanton v. Anzalone,
        760 F.2d 989 (9th Cir. 1985), decided before the 1987
        amendment. In that case, the beneficiary of an ERISA plan
        account sued the plan’s trustees. Id. at 991. The beneficiary
        alleged that the trustees breached their fiduciary duties by
        renting a building allegedly owned by the account to a
        corporation, of which the trustees were officers and
        shareholders. Id. The trustees counterclaimed for a
        declaration that the account did not have any interest in the
        building, arguing that the transaction that placed the interest
        in the beneficiary’s account was void under 29 U.S.C.
        § 1106. Id. We held that the trustees’ counterclaim was
        barred by section 1113 because the transaction took place in
        September 1977, more than three years prior to the action’s
        commencement in June 1981. Id. In reaching our holding,
        we reasoned that the trustees “had actual knowledge of the
        transaction at the time it took place because they, as trustees,
        were parties to the transaction, and they . . . actually made
        the decision to undertake the transaction.” Id. We rejected
        the trustees’ argument that they “did not have actual
        knowledge of the violation until their attorney advised them
        that the transaction was prohibited” because section 1113 “is
        triggered by the [trustees’] knowledge of the transaction that
        constituted the alleged violation, not by their knowledge of
        the law.” Id. at 991–92.
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page10
                                                               10ofof18
                                                                      18




         10      SULYMA V. INTEL CORP. INV. POLICY COMM.

             We relied on Blanton in Meagher, 856 F.2d at 1423. In
         that case, the plaintiff was the beneficiary of an International
         Association of Machinists pension. Id. at 1419–20. The
         Association voted to amend the pension plan, reducing the
         plaintiff’s benefits. Id. at 1420. The plaintiff retired in 1977
         and began receiving checks with the reduced amount. Id. at
         1419. In 1986, he filed an ERISA action under 29 U.S.C.
         § 1054. Id. at 1419, 1421. We held that the amendment was
         ineffective, and that every application of the amendment in
         the form of a reduced check constituted a violation of
         ERISA. Id. at 1423. We then quoted Blanton’s rule that the
         “statute of limitations is triggered by [a claimant’s]
         knowledge of the transaction that constituted the alleged
         violation, not by [his] knowledge of the law,” and concluded
         that every time the plaintiff received a reduced check “he had
         knowledge of the transaction, though he may not have
         known at the time that the reduction in benefits was unlawful
         under ERISA.” Id. (alterations in original). Applying that
         reasoning, we held that the plaintiff had timely brought
         claims only for checks issued within the three years before
         he filed the action. Id.

             Meagher applied the pre-1987 version of section 1113.
         Our first case interpreting the amended section was Ziegler,
         916 F.2d 548. In that case, pension plan administrators
         contracted with an insurance company to invest the
         pension’s funds. Id. at 549. The contract provided that, upon
         termination of the agreement, the insurance company would
         transfer the funds according to one of two options, a “book
         value” over five years, or a “market value” in a lump sum
         that adjusted the amount based on the insurance company’s
         “market value formula.” Id. The administrators opted for the
         lump sum, but then sued the insurance company under
         sections 1104 and 1106 for retaining the “market value”
         adjustment. Id. at 550. We held that the administrators’
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page11
                                                               11ofof18
                                                                      18




                 SULYMA V. INTEL CORP. INV. POLICY COMM.              11

         action was time-barred, reasoning that they had actual
         knowledge of the ERISA violation when the insurance
         company informed them that selection of the “market value”
         option would result in the insurance company’s retaining a
         substantial portion of pension funds. Id. at 552. This holding
         was consistent with Blanton and Meagher, although Ziegler
         did not cite those cases in its analysis of actual knowledge.
         See id.

             We next interpreted section 1113 in Phillips v. Alaska
         Hotel & Restaurant Employees Pension Fund, 944 F.2d 509
         (9th Cir. 1991). In that case, pension plan contributors sued
         the pension fund administrators under section 1104 for
         maintaining restrictive vesting requirements that excluded
         many contributors from obtaining benefits. Id. at 512. The
         plaintiffs had actual knowledge of the restrictive vesting
         requirements more than three years before they filed the
         action, but the district court nonetheless held that section
         1113 was not a bar because the failure to relax the vesting
         requirement was a “continuing breach.” Id. at 520. We
         reversed, holding that actual knowledge is “measured from
         the ‘earliest date’ on which [the plaintiff] knew of the
         breach.” Id. We reasoned that, although a “continuous series
         of breaches may allow a plaintiff to argue that a new cause
         of action accrues with each new breach . . . [,] if the breaches
         are of the same kind and nature and the plaintiff had actual
         knowledge of one of them more than three years before
         commencing suit, [section 1113] bars the action.” Id. at 521.
         A different rule, we explained, “essentially reads the ‘actual
         knowledge’ standard out of the statute.” Id. at 520.

             The foregoing cases establish that knowledge of
         illegality under ERISA is not required to trigger section
         1113’s three-year limitations period. Instead, knowledge of
         the allegedly illegal action or transaction can be sufficient.
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page12
                                                               12ofof18
                                                                      18




         12     SULYMA V. INTEL CORP. INV. POLICY COMM.

         However, none of these cases squarely held that knowledge
         of the transaction alone was sufficient “actual knowledge”
         under the statute. Rather, in each case the plaintiffs were
         parties to the transaction, Blanton, 760 F.2d at 991, or were
         specifically informed by the plan administrator of the action,
         see Ziegler, 916 F.2d at 552; Meagher, 856 F.2d at 1421, or
         actual knowledge of the breach was not at issue, Phillips,
         944 F.2d at 520–21.

             We first addressed whether knowledge of the underlying
         transaction was necessarily sufficient to trigger the three-
         year limitations period in Waller v. Blue Cross of California,
         32 F.3d 1337 (9th Cir. 1994). In that case, retirement plan
         participants sued plan administrators under section 1104 for
         terminating the plan, using plan assets to purchase annuities
         on behalf of the participants, and retaining the remaining
         assets. Id. at 1338. The administrators moved to dismiss the
         complaint as time-barred, arguing that the three-year
         limitations period began to run as soon as the plaintiffs
         learned about the purchase of annuities. Id. at 1340–41. We
         rejected that argument, reasoning that “[w]e decline to
         equate knowledge of the purchase of annuities in this case
         with actual knowledge of the alleged breach of fiduciary
         duty,” and we favorably quoted the D.C. Circuit rule that
         “[t]he disclosure of a transaction that is not inherently a
         statutory breach of fiduciary duty cannot communicate the
         existence of an underlying breach.” Id. at 1341 (alteration
         omitted) (quoting Fink v. Nat’l Sav. & Trust Co., 772 F.2d
         951, 957 (D.C. Cir. 1985)). Although in some tension with
         our previous cases, Waller’s holding did not conflict with the
         holdings in those cases because Waller considered only
         whether knowledge of the underlying transaction alone
         triggers section 1113(2). As previously explained, our earlier
         cases, while perhaps suggesting that rule, never squarely
         adopted it. Waller was thus the first case to consider whether
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page13
                                                               13ofof18
                                                                      18




                 SULYMA V. INTEL CORP. INV. POLICY COMM.             13

         “actual knowledge of the breach” means only knowledge of
         the underlying transaction, and it established that actual
         knowledge must mean something more, at least in cases in
         which the underlying transaction does not disclose the nature
         of the breach.

             The lesson we draw from these cases is thus two-fold.
         First, “actual knowledge of the breach” does not mean that a
         plaintiff has knowledge that the underlying action violated
         ERISA. Blanton, 760 F.2d at 992. Second, “actual
         knowledge of the breach” does not merely mean that a
         plaintiff has knowledge that the underlying action occurred.
         Waller, 32 F.3d at 1341. “Actual knowledge” must therefore
         mean something between bare knowledge of the underlying
         transaction, which would trigger the limitations period
         before a plaintiff was aware he or she had reason to sue, and
         actual legal knowledge, which only a lawyer would normally
         possess.

             This leads us to the question of what this extra
         “something” must entail. In light of the statutory text and our
         case law, we conclude that the defendant must show that the
         plaintiff was actually aware of the nature of the alleged
         breach more than three years before the plaintiff’s action is
         filed. The exact knowledge required will thus vary
         depending on the plaintiff’s claim. For instance, in a
         section 1104 case, the plaintiff must be aware that the
         defendant has acted and that those acts were imprudent. See,
         e.g., Waller, 32 F.3d at 1341. But in, for example, a
         section 1106 case, the plaintiff need only be aware that the
         defendant has engaged in a prohibited transaction, because
         knowledge of the transaction is all that is necessary to know
         that a prohibited transaction has occurred. See, e.g., Blanton,
         760 F.2d at 991–92. This interpretation is consistent with our
         statement in Ziegler that “[i]dentifying the breach may end
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page14
                                                               14ofof18
                                                                      18




         14      SULYMA V. INTEL CORP. INV. POLICY COMM.

         the analysis in cases where the breach coincides with an
         ERISA plaintiff’s actual knowledge of the breach,” 916 F.2d
         at 552, reconciles what could appear to be conflicting rules
         in Blanton and Waller, and flows naturally from
         section 1113(2)’s text: “three years after the earliest date on
         which the plaintiff had actual knowledge of the breach or
         violation.” (Emphasis added.) The key is that, whatever the
         underlying ERISA claim, the limitations period begins to run
         once the plaintiff has sufficient knowledge to be alerted to
         the particular claim.

             In reaching this holding, we emphasize that for a plaintiff
         to have sufficient knowledge to be alerted to his or her claim,
         the plaintiff must have actual knowledge, rather than
         constructive knowledge. As we explained in the Digital
         Millennium Copyright Act context, “[t]he statutory phrase
         ‘actual knowledge’ means what it says: knowledge that is
         actual, not merely a possible inference from ambiguous
         circumstances.” Ventura Content, Ltd. v. Motherless, Inc.,
         885 F.3d 597, 609 (9th Cir. 2018), cert. denied, 2018 WL
         4031239 (U.S. Oct. 29, 2018) (No. 18-235). The text of
         section 1113 uses this statutory phrase, and Congress
         removed the constructive knowledge provision from the
         statute in 1987. This amendment strongly suggests that
         Congress intended for only an actual knowledge standard to
         apply. Thus, as in Ventura, we hold that the phrase “actual
         knowledge” means the plaintiff is actually aware of the facts
         constituting the breach, not merely that those facts were
         available to the plaintiff. To prevail on a statute of
         limitations defense on a section 1104 claim, as here,
         therefore, the defendant must show that there is no dispute
         of material fact that the plaintiff was actually aware that the
         defendant acted imprudently.
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page15
                                                               15ofof18
                                                                      18




                 SULYMA V. INTEL CORP. INV. POLICY COMM.             15

             We recognize that this understanding of actual
         knowledge conflicts with the Sixth Circuit’s reasoning in
         Brown v. Owens Corning Investment Review Committee,
         622 F.3d 564, 571 (6th Cir. 2010). In that case, the Sixth
         Circuit held that, “[w]hen a plan participant is given specific
         instructions on how to access plan documents, their failure
         to read the documents will not shield them from having
         actual knowledge of the documents’ terms.” Id. We
         respectfully disagree with that analysis. As we have
         previously recognized, “plan participants who have been
         provided with [summary plan descriptions] are charged with
         constructive knowledge of the contents of the document,”
         not actual knowledge. See Scharff v. Raytheon Co. Short
         Term Disability Plan, 581 F.3d 899, 908 (9th Cir. 2009)
         (emphasis added). We would therefore characterize the
         plaintiff described in Brown as having constructive
         knowledge only. Under our interpretation of ERISA, such
         knowledge is insufficient.

             We also recognize Intel’s argument that there are “strong
         policy reasons” to conclude that “actual knowledge” has a
         broader meaning, including knowledge that a plaintiff can
         glean from corporate disclosures. However, we are not
         persuaded that Intel’s proffered policy reasons have force in
         this context. To begin with, Sulyma might just as easily
         argue that there are “strong policy reasons” to interpret
         actual knowledge narrowly, such as to promote fiduciary
         accountability. Which way the policy rationale cuts depends
         on the person making the argument. Second, and more
         fundamentally, weighing the policy merits of different
         knowledge standards was for Congress to undertake when it
         enacted, and then amended, section 1113, not for this court.
         Our task is not to make policy decisions, but to interpret the
         statute as enacted. Although policy reasoning may be
         relevant to our interpretation of the statute when grounded in
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page16
                                                               16ofof18
                                                                      18




         16     SULYMA V. INTEL CORP. INV. POLICY COMM.

         ERISA’s text or other congressional intent, Intel has not
         provided us with any such reasoning. We therefore hold that
         section 1113 means what it says: to trigger the three-year
         limitations period, a plaintiff must have “actual knowledge
         of the breach or violation.”

                                      B.

             Applying this standard de novo to Sulyma’s appealed
         claims, we conclude that the district court erred by entering
         summary judgment in favor of Intel.

                                      1.

             Sulyma’s first claim alleged that the investment
         committee violated section 1104 by “adopting an asset
         allocation model such that the Intel [Target Date Fund
         portfolios] were and are comprised of approximately 20–
         25% Hedge Funds, 4–5% commodities, and where
         international equities account for over 50% of equity
         holdings.” Sulyma alleged that this selection was unduly
         risky and that Intel acted imprudently by disregarding those
         risks or by insufficiently considering them before acting.
         Sulyma’s third claim similarly alleged that the investment
         committee violated section 1104 by “increas[ing] the
         Diversified Fund’s allocations to hedge funds and private
         equity and add[ing] allocations to commodities, resulting in
         22.23% of fund assets, approximately $1.2 billion, allocated
         to these alternative investments.” Sulyma alleged that, “[b]y
         the end of 2013, the Investment Committee had caused the
         Diversified Fund to allocate 36.71%, $2.33 billion, to such
         alternative investments.” As with his first claim, Sulyma
         alleged that this selection was unduly risky and that the
         investment committee acted imprudently by disregarding or
         insufficiently considering those risks.
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page17
                                                               17ofof18
                                                                      18




                 SULYMA V. INTEL CORP. INV. POLICY COMM.             17

             Intel argues that Sulyma had actual knowledge of this
         alleged breach because it disclosed information about plan
         asset allocation and the investment strategy behind that
         allocation before October 29, 2012. Intel points to Fund Fact
         Sheets in 2010, 2011, and 2012, a 2011 Qualified Default
         Investment Alternative Notice, a 2012 Summary Plan
         Description, 2012 Annual Disclosures, and several
         disclosures on Intel’s website that explained Intel’s
         alternative investments, the strategy behind those
         investments, and possible risks. Intel argues that, by
         disclosing the mix of investments that Sulyma claims was
         imprudent, along with the costs and benefits of such an
         approach, Sulyma had “actual knowledge of the breach.”

             We agree that Intel’s evidence demonstrates that Sulyma
         had sufficient information available to him to know about
         the allegedly imprudent investments before October 29,
         2012. However, that is insufficient. Because Sulyma brought
         a claim under section 1104, he was required to have actual
         knowledge both that those investments occurred, and that
         they were imprudent. But Sulyma declared that he was
         “unaware that the monies that [he] had invested through the
         Intel retirement plans had been invested in hedge funds or
         private equity” and that he did “not recall seeing any
         documents during [his] employment at Intel that alerted
         [him] to the fact that [his] retirement monies were
         significantly invested in hedge funds or private equity.”
         Sulyma also testified that he was unaware of documents
         making these disclosures when specifically deposed on this
         point. These statements created a dispute of material fact that
         precluded summary judgment on these claims. On this
         record, only a fact-finder could have determined that Sulyma
         had the requisite “actual knowledge of the breach” for
         section 1113(2) to bar the action.
Case:
Case 5:15-cv-04977-NC
      17-15864, 11/28/2018,
                        Document
                            ID: 11101139,
                                   150 Filed
                                          DktEntry:
                                             11/28/18
                                                    46-1,Page
                                                          Page18
                                                               18ofof18
                                                                      18




         18      SULYMA V. INTEL CORP. INV. POLICY COMM.

                                       2.

             Sulyma also appeals from the district court’s summary
         judgment on his derivative liability claims. Sulyma’s fifth
         claim alleged that the finance committee violated
         section 1104 by failing to monitor the performance of the
         investment committees responsible for making the allegedly
         imprudent investment allocations. Sulyma’s sixth claim
         alleged that all defendants violated section 1105 by knowing
         of the other defendants’ breaches and taking no steps to
         remedy them.

             Sulyma argues that the limitations period for his
         derivative claims could not begin to run until the end-point
         of the limitations period on his primary claims. That is
         incorrect. As we have previously explained, when an ERISA
         breach is ongoing such that it may be characterized as
         multiple violations, “[t]he earliest date on which a plaintiff
         became aware of any breach . . . start[s] the limitation period
         of [section 1113] running.” Phillips, 944 F.2d at 520. Rather,
         as with Sulyma’s first and third claims, summary judgment
         was inappropriate because there was a dispute of material
         fact over whether Sulyma had “actual knowledge of the
         breach” by 2012. If Sulyma in fact never looked at the
         documents Intel provided, he cannot have had “actual
         knowledge of the breach” because he cannot have been
         aware that imprudent investments were made and that other
         Intel fiduciaries were failing to monitor or remedy that
         imprudence. Because there was a dispute of material fact
         over Sulyma’s actual knowledge, the district court erred by
         entering summary judgment in favor of Intel on these claims.
         We therefore reverse the district court’s summary judgment
         and remand for further proceedings consistent with this
         opinion.

              REVERSED and REMANDED.
